9. Budgetary surveillance in euro area (
Member of the Commission. - Mr President, I can confirm to you that the Commission statement is accurately reproduced in Amendment 11, but as it is a very important statement I would like to read this for you to make sure: 'Before the end of 2011, the Commission intends to present a report to the European Parliament and the Council on the setting up of a system of common issuance of European sovereign bonds (eurosecurities) under joint and several liability, in line with Article 8a(5) of the regulation on the enforcement of budgetary surveillance in the euro area'. These euro securities would aim to strengthen fiscal discipline and increase stability in the euro area through markets as well as by taking advantage of the increase in liquidity, ensuring that Member States enjoying the highest credit standards would not suffer from higher interest rates. The report will, if appropriate, be accompanied by legislative proposals.
In the context of its first report to the Parliament and Council on the application of this regulation as foreseen in Article 8a, the Commission intends to review the functioning of any successor mechanism to the European Financial Stability Mechanism and the European Financial Stabilisation Facility during the period covered by the report. This review will assess the contribution of this mechanism to the preservation of the financial stability of the euro area as a whole, to the reinforcement of budgetary discipline among Member States and to the improvement of economic governance and coordination at EU level. It will also assess the effectiveness of the institutional arrangements which govern the aforementioned mechanism and evaluate the possible benefits in terms of the effectiveness, efficiency and accountability of different institutional arrangements.